DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/10/2022.
Applicant's election with traverse of the species shown in Figure 7 in the reply filed on 02/10/2022 is acknowledged.  The traversal is on the ground(s) that the restriction of the species shown by Figure 2, Figure 4, Figure 6, Figure 7, Figure 8, Figure 9, and Figure 10 are drawn to a tire and are classified in B60C19/00 and can be examined together.  This is not found persuasive because the species shown by Figure 2, Figure 4, Figure 6, Figure 7, Figure 8, Figure 9, and Figure 10 require a different field of search.  For example: the complete classification symbol search and text search for the species shown in Figure 8 is different to the complete classification symbol search and text search for the species shown in Figure 7.   Another example: the prior art applicable for the species shown in Figure 4 is not necessarily applicable to the prior art applicable for the species shown Figure 9. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “tire frame members” is recited in three occurrences.  The first occurrence lists tire components.  The second occurrence refers an interface between two tire components among tire components listed as part of the tire frame member.  The third occurrence recites “the tire frame members” and it is unclear which meaning of “tire frame members” is the third occurrence referring to (the list of tire components of the first occurrence or two tire components of the second occurrence).  “tire frame members” have different meanings within claim 1.
Claim 5 recites “the electronic unit is disposed between the carcass ply and the pad [cushion rubber]” which is inconsistent with claim 1.  Claim 1 requires “the electronic unit disposed between the tire frame members”.  It is unclear how the electronic unit can be disposed between and between tire frame members when the carcass ply is not among the list of tire frame members.
The remaining claims are rejected because they are dependent claim of a rejected claim applied above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO’623 (WO 2018/104623).
US 2019/0322142 is a U.S. document equivalent to WO’623 and relied as a English translation to WO’623. 

Regarding claims 1 and 5, FIG. 3 teaches a tire having bead cores 35, a bead filler 46, an inner liner 40, a sidewall rubber 48, and a cushion rubber/pad 50.  The tire of WO’623 further includes a carcass ply ([0060]) and an electronic unit 2.  The electronic unit 2 is disposed between the carcass ply 37 and the cushion rubber/pad 50 and contacts the outer side of the bead filler 46 in the tire-radial direction. 
Regarding claim 13, FIG. 8 teaches the electronic unit embedded between two rubber layers ([0077] and [0078]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO’623 (WO 2018/104623) in view of JP’735 (JP 2005-313735).
Regarding claim 6, WO’623 is silent to the bead filler including a first bead filler and a second bead filler and locating the electronic unit to contact the outer end of the second bead filler in the tire-radial direction.  However, JP’735 teaches a tire comprising a circular core cover 3a composed of hard rubber having a rubber hardness of 85 or more and enclosing the circumference of the bead core 3 and a rubber filler 4 composed of rubber having a rubber hardness 60 to 75 for the benefits of high durability and preventing ply end separation (abstract and FIG. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead filler of WO’623 having a first bead filler and a second bead filler as claimed and locating the electronic device at the outer end of the second bead filler in the tire-radial direction since JP’735 teaches a bead filler comprising a circular core cover 3a (“first bead filler”) having a rubber hardness of 85 or more and a rubber filler 4 (“second . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO’623 (WO 2018/104623) in view of Adamson et al. (US 2008/0289736).
Regarding claim 12, WO’623 does not recite a longitudinal direction of the electronic unit is located along the tire circumferential direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orientate the electronic unit of WO’623 as claimed since it is well-known in the tire art to orientate an electronic unit along the tire circumferential direction as evidenced by FIG. 2 and [0057] of Adamson et al. 
Additional Prior Art
US 2020/0079159: see FIG. 5
KR 2010-0120505: see FIG. 3
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/23/2022